Breast cancer (debate)
The next item is the debate on
the oral question to the Commission on the reintegration of breast cancer patients into the job market and use of social funds for continued training of health professionals in the field of breast cancer, by Mr Andersson and Mrs Jöns on behalf of the Committee on Employment and Social Affairs - B6-0433/2006),
the oral question to the Commission on the early detection and treatment of breast cancer in the enlarged European Union by Mr Florenz and Mrs Jöns on behalf of the Committee on the Environment, Public Health and Food Safety - B6-0434/2006) and
the oral question to the Commission on breast cancer by Mrs Záborská and Mrs Jöns on behalf of the Committee on Women's Rights and Gender Equality - B6-0436/2006).
author. - (DE) Madam President, Commissioner Špidla, Commissioner Kyprianou, ladies and gentlemen, first of all I would like to thank the chairmen of the three committees, Mrs Záborská, Mr Florenz and Mr Andersson, most warmly for their fantastic cooperation in preparing this debate. I would also like to thank you, Madam President.
Breast cancer was on the agenda three years ago, and it is now time to take an initial look at the results, which appears to be urgently necessary. In the 25 Member States, 275 000 women contract breast cancer every year. The risk of dying from it is twice as high in one Member State as in another. To make it worse, younger and younger women are contracting the disease: just in the last few years, the number of women under 40 affected has doubled. Breast cancer is still the number one cause of death in women between 35 and 55.
However, I am also shocked at how radical treatment still is in many Member States. In some countries, mastectomies are still the rule rather than the exception, even in the very early stages of the disease, even though in 80% of cases these days it is possible to operate without removing the breast. As you can see, then, we are progressing at a snail's pace. This is particularly true in the new Member States, where the missed opportunities and deficiencies throughout the chain of care are at their worst. However, at least in the old Member States, the fact that the structures remain, as before, inadequate to catastrophic has less to do with public budget problems than with the economic and class interests of the doctors.
Let us begin with early detection: the development of an across-the-board breast screening programme according to EU guidelines will involve a one-off cost for the public purse of no more than EUR 1.25 per citizen. I am therefore sure that nobody in this House wants to claim that this money is not available. If we had an EU-wide breast screening programme, we could save the lives of 31 000 women in the EU a year, help to reduce healthcare costs and substantially reduce subsequent costs for the whole of society.
To date, though, only 11 countries have a quality-assured screening programme, and these programmes are a long way from being continuous. In your country, too, Mr Špidla, you must put a stop to the practice of passing off opportunistic screening as EU screening. In Cyprus, too, Mr Kyprianou, progress is still very sluggish. Now we know, of course, that you are both on our side, but it would nonetheless have been nice to have the Commission's progress report now, instead of in the Spring, which is when it is expected. We also call on you to put greater emphasis on the option of using money from the Structural Funds to develop a screening programme.
However, even the best early detection system is of no use if subsequent treatment is inadequate or inappropriate. Time and again, breast cancer is operated on and treated in hospitals with barely any experience. I would therefore specifically like to thank the Commission for the EU guidelines for breast centres, which we have received from you since last year. The ball is now in the Member States' court, though, because the only place in the whole of the EU with such centres at the moment is - amazingly - the United Kingdom.
That is why we will also call today, in our joint resolution, for the Member States to establish sufficient breast centres nationwide by 2016. This is absolutely feasible by 2016. We would need around 1 800 such centres EU-wide. Then all women would have the opportunity to get the same optimum treatment, regardless of where they live.
In order to ensure that these breast centres actually work in accordance with the EU criteria, that they really do perform a minimum number of operations on primary breast cancer, namely 150 a year in a single centre, that the specialists really have specialised exclusively in benign and malignant breast diseases and that they really do carry out interdisciplinary consultations before and after the operation for each case of breast cancer, we now also need guidelines for the certification of breast centres.
In this connection, we would call on you in the Commission to embark on drafting these guidelines with real speed. We would also ask you to draw up guidelines for the job description of breast nurses, who have a very important role to play in these centres, as guides and mediators between doctors and patients throughout the treatment process.
(Applause)
Thank you, Mrs Jöns. That is a very personal thank you.
author. - (SV) Madam President, I would like to begin by thanking Mrs Jöns for her great commitment and for having got to grips with this tremendously important issue.
As Mrs Jöns has already said, this is the most common form of cancer among women. It is also the most common cause of death among women aged between 35 and 59. What is more, we know that breast cancer is on the increase among younger women and that the chances of detecting the disease vary a very great deal from one EU Member State to another, as do opportunities for breast-screening. I know from my own country, Sweden, where breast-screening has been available for many years to women in certain age groups, that such screening has reduced the death rate amongst women and that it is important to detect the disease early in order to provide the right treatment. All of this means that the efforts mentioned in the resolutions discussed by Mrs Jöns are incredibly important.
Three committees are involved in this work. We in the Committee on Employment and Social Affairs do not have responsibility specifically for health and healthcare matters, but rather for the link to the labour market. We now have, I am happy to say, a labour market that is designed to involve women and where women can be found in ever increasing numbers. In my own country, the proportion of women in work is just as high as that of men.
If someone contracts a serious illness such as breast cancer, one purely factual consideration is that time out has to be taken for treatment. It is sometimes possible for a woman to go on working, but to do so means also being able to discuss with her employer what changes might be made to her work patterns so that she might continue in employment while she is receiving treatment. It is also possible for someone to become seriously ill for a period of time but then get better as a result of treatment and be able to go back to work. The question is then one of how she can be successfully re-integrated into working life, and in such a way that the breast cancer treatment does not have a harmful effect on it
It is important for us to address these issues. That is the first point to be made by the Committee on Employment and Social Affairs. Our second area of concern comprises the professionals involved in these issues. There is constant progress in terms of research and development and procedures for treating breast cancer. It is important for medical staff to be kept up-to-date at all times on new procedures as they are developed. We do also have instruments at European level - specifically, within the framework of the Social Fund - with which to help staff develop their skills. In this area too, we must be able to make use of the Social Fund for the purposes of skills development, so that staff can use the best methods. This is also something to which the Lisbon Process is relevant. The Lisbon Process is, of course, about best practice, and that means that we are supposed to look to those countries that have made most progress.
Finally, I would like to mention something else that I have spoken to Mrs Jöns about. Breast cancer is a disease that strikes women, but it is important that we men get involved in working towards better procedures. It must not be women alone who are committed to better methods of fighting diseases that affect women. It is, rather, something to which all of us - both men and women - must be committed.
(Applause)
author. - (DE) Madam President, I am grateful to you, Mrs Jöns, for allowing me to co-author this question with you. I was delighted to do so, because I was struck during the debate by just how little I had heard on this topic up until now. As I followed the debate, I thought about how faint-hearted we really are in Europe, how stupidly we have acted in the past, and how many questions we have left open for this continent. I will try to add my political weight to the balance in this matter, because in terms of content I have nothing to add to what Mrs Jöns and others have said.
I call on both Commissioners to summon up all their courage to deal with this topic, and to combat the faint-heartedness of the Council. The Council has often - and I have experienced this all too often - weakly said: that is subsidiarity, a national matter. Information and communication are the main tasks for the future, including with regard to this terrible disease, and I would therefore ask both Commissioners to exert all their political influence to convince the Council and to establish guidelines.
Just think about it for a minute: we even have guidelines for drawing up guidelines, but we do not have any guidelines on how we should combat breast cancer, the most important disease on this continent, in the future. I think the idea of developing a job description for highly qualified nurses is an excellent and interesting one, and I pledge you my full support.
(Applause)
author. - (FR) Madam President, Commissioner, ladies and gentlemen, we are once again gathered in plenary to debate an issue which affects both public health and the lives of women and families in our constituencies: breast cancer.
Already in 2003, the Committee on Women's Rights and Gender Equality had asked a question on this subject to the European Commission. Commissioner, at the time it was your predecessor, Mrs Diamantopoulou, who took the first steps to respond to Parliament's requests.
Today, we ask you to recognise the progress that has been made. The Committee on Women's Rights and Gender Equality is concerned with reducing mortality rates among women affected by breast cancer, improving their quality of life, and providing women and their associations, but also their close families, with information on the risks and treatment of breast cancer.
In this debate, we should also take account of the role of men. Husbands, fathers and their children are also affected by these specifically women's diseases. I also remember the many parents whose daughters are affected by the disease and who provide them with support.
Within the Committee on Women's Rights and Gender Equality, we are working on the various aspects of the disease in order that one day we might see a Europe free from breast cancer. I am encouraged by the great interest that the committee has shown in this issue. I would like to thank my colleagues for their excellent collaboration, which really deserves to be acknowledged.
Breast cancer is a public health issue that is important for all women in the European Union. Every two minutes, someone is diagnosed with breast cancer. Every six minutes, a woman dies from it. This disease makes no distinction on grounds of race, religion or culture.
We must have the honesty to recognise all the causes of breast cancer, without exception. It would be useful to compare the levels of increase across the Member States, in order to come to a conclusive strategy. All women ought to have easy access to the means of diagnosis and to quality treatment in the early stages, independently of their origin, social status or level of education. In this way, thousands of lives could be saved. This would be an example of truly positive discrimination. It is now crucial to make every woman aware of the risk of the disease, and to increase the resources allocated to breast cancer prevention and screening in the Member States.
Commissioners, like me, you know from experience that the medical equipment is too expensive for regional hospitals in the new Member States. The medical industry is not prepared to make an effort in terms of finances; it is too concerned with making profits. All the same, I ask you to examine seriously the possibility of funding breast cancer prevention through the Structural Funds. The efforts of politicians, doctors and scientists in developing the network of cooperation in all the Member States could enable us to ensure equal access to the means of screening and health care. Only through this close collaboration can the fight against breast cancer transcend ideological divides and personal rivalries.
(Applause)
Member of the Commission. Madam President, I should like to thank Parliament for having organised this debate on breast cancer. The very detail of the questions shows the wide range of issues involved. I will not try to address every question separately; that would be an impossible task, given my limited speaking time. However, I would be very happy to provide detailed information at a later stage.
I shall therefore focus on three key areas, but first I should like to acknowledge the magnitude of the problem, already mentioned by many speakers. Every year, 270 000 women are diagnosed with breast cancer in the European Union. That affects their lives and the lives of their families and it has a very significant medical, social and economic cost.
The first issue I should like to touch upon - and it has already been addressed - is how far we have come since the European Parliament's resolution of 5 June 2003. It is true that the resolution set out some ambitious targets for the Member States to reach by 2008, notably a 25% reduction in mortality and a reduction in differences between breast cancer survival rates in the Member States to 5%. I have to admit that it is too early to know exactly how much progress has been made. Member States have committed themselves to report to the Commission on the situation by the end of this year, three years after the adoption of the Council recommendations. The Commission will therefore produce an implementation report in 2007. I can assure you that the lack of information from some Member States will not delay production of the report. Instead, the report will indicate the Member States that have not provided the information.
There are already signs that the resolution and other actions have had positive effects and started to make a difference. We expect progress on aspects such as the exchange of best practice models to facilitate application in different parts of the EU and the guidelines for screening diagnosis, delivering some very significant reductions in breast cancer mortality. In addition to providing the results on mortality, we hope to have the data to be able to set out a clear picture of the timeframes involved and developments as regards inequalities.
The second general area I should like to touch upon is research. Breast cancer will feature strongly under the Seventh Framework Programme. This will cover both the detection of the disease and, crucially, the causes - in other words, how it can be prevented.
As regards detection, research is focusing notably on improving breast cancer screening and alternatives to conventional mammography, in order to improve early detection. Examples already supported under the Sixth Framework Programme include mammography with molecular imaging or the application of positron emission tomography - PET - specifically designed for breast cancer examination. Early detection is, of course, crucial in ensuring successful treatment, but that is still treating the disease rather than the causes. I am therefore very pleased that work on the causes of cancer is a priority in the Research Framework Programme. That work will cover the three key areas of genetics, environment and lifestyle.
Thirdly, the issue of campaigns: these can play a very important role in public health issues, in raising awareness of key issues by private individuals, public authorities and decision-makers, as well as, of course, health professionals. Not only does it enable individuals to help and protect themselves, it also puts pressure on the decision-makers to give priority to this problem, which they sometimes fail to do.
The European Parliament's 2003 resolution has been an effective part of an ongoing campaign to increase awareness. Awareness-raising among women on the importance of screening has been a key part of European action against cancer. Such campaigns can be supported under our public health programme.
In conclusion, we all agree that breast cancer has to be tackled and best practice examples show that significant results can be achieved. However, we have to understand that it is a continuous process. We must never become complacent, even if we are encouraged by the initial success of some of those efforts and initiatives. A coherent and collaborative approach is needed, covering in particular the three aspects I highlighted earlier.
Of course, we have to admit that most of these actions are principally for the Member States, but the European Union can and will provide support - as in the case of research - where possible. As an indication, I can refer to future support for breast cancer screening guidelines, which will continue under the current and future health programmes, the European Council network and the European Union network for information on cancer in Europe. A new project that has now been shortlisted answers some of the questions relating to the extension of the guidelines. The European Union guidelines will be updated to cover not only the setting of standards for breast cancer nurses but also the specification for specialist breast units. They will set the standards, principles and benchmarks to which Member States will have to adjust their breast cancer screening, training and treatment. These initiatives will cover the need for information and consultation in the new Member States as well and will help to integrate the relevant experts within existing networks.
We must never forget that each year more than a quarter of a million women depend on such action. They and their families depend on the priority we and the Member States will give to such an important and serious problem. We must not let them down.
(Applause)
Member of the Commission. (CS) Madam President, ladies and gentlemen, all of those present in this Chamber are aware that breast cancer is a terrible ordeal for the sufferers. We are all aware of what an ordeal it is for their families and for those closest to them. This is a disease that can turn a person's life upside-down. The treatment is arduous and lengthy, and often stops sufferers from working or leading a normal life. My fellow Commissioner Mr Kyprianou spoke just now on issues of health and prevention in relation to breast cancer.
In my short speech, I should like to focus on reintegrating breast cancer patients into working life. Breast cancer severely disrupts people's lives. Life changes direction and women are often ill-prepared for such a change, although in reality they often cope with the situation better than their relatives, friends, colleagues and employers. The latter often do not know how to behave towards women with breast cancer. There is no universal solution. Each individual situation needs to be treated on its own merits. There is little information or guidance available on how to deal with breast cancer sufferers from a legal, work, health or psychological point of view.
The Community should improve the mechanisms for helping breast cancer patients. Experience has shown that it is better for women with breast cancer to carry on going to work, assuming, of course, that their physical and mental condition allows them to. In order to make life better for patients while they are unwell, special working hours and adapted holiday arrangements, for example in tandem with working from home, need to be introduced. This would also help them to reintegrate more easily and more quickly into the working environment. Support for employers and colleagues could play a crucial role during treatment. Psychological help should also be permanently available, and to this end, an educational awareness-raising campaign should be launched, aimed at employers and the workplace in general.
As I said before, it is important to create the conditions whereby women with breast cancer can quickly and successfully be reintegrated into the labour market. The specially adapted working conditions that may be needed during treatment should perhaps be extended until some time after treatment, in order to help the patient to reintegrate. Breast cancer patients must not be allowed to suffer discrimination in the work place. The European Directive of November 2000 provides a general framework for equal treatment in employment and prohibits discrimination on the grounds of disability. The question remains whether long-term illness falls under the heading of disability. In the United Kingdom, for example, following lengthy discussions on this issue, the law prohibiting discrimination against the disabled has been updated and now provides for protection against discrimination against cancer sufferers. The European Court of Justice will need to decide whether this interpretation applies to the directive on prohibiting discrimination.
EU legislation, specifically Directive 89/391/EEC on the introduction of measures to encourage improvements in the health and safety of workers, also states that employers must adapt the nature of work to the worker's state of health, which implicitly includes those with chronic and long-term illnesses. I welcome the proposal to draw up a charter to protect those with chronic and long-term illnesses in the workplace. I feel, however, that the social partners should develop such a charter in conjunction with the relevant bodies at national level.
Apart from legislative instruments, the Commission supports cooperation between the Member States via the open method of coordination in the area of social protection. Investment in health is one of the goals of the new structural funds for 2007-2013, in particular in the convergence regions. The objective is to increase the number of healthy working years and to enable as many people as possible to play an active role in society. This objective relates both to health infrastructure and to the training of health workers, an issue that has been mentioned in this Chamber. The measures in this area may include health support, disease prevention, knowledge sharing and the training of highly qualified workers.
Honourable Members, the European social model is based on solidarity with the most vulnerable members of society, towards whom we have a moral responsibility. Breast cancer sufferers are physically and psychologically vulnerable and fragile, as well as actually having to fight against this disease. They need support, they need decent healthcare, they need protection against discrimination, they need to be reintegrated into working life under the best possible conditions.
Honourable Members, I think that you can rely on us in this matter.
(Applause)
on behalf of the PPE-DE Group. - Madam President, we have heard a list of all the things we need, and what the House is saying is that we need action to achieve those things.
This resolution offers one of those rare occasions where we have total unity round this Chamber: unity across committees, unity across political groups. It is unity on what is a rare disease. It is one of the rare diseases that is not the result of poverty; it is the result of increasing prosperity. That is why it is very much a European disease growing in prevalence.
The most common cancer among women is breast cancer. We know the figures: 275 000 a year; 88 000 dying a year. That is why we demand access to better services, better research. But medical science is making hope possible: early diagnosis, new drugs, specialist nurses, new therapies and knowledge leading to prevention. All those things mean that we do not have to accept this terrible toll among women.
But it is also an issue for men. One thousand men in the European Union die each year from breast cancer. Fill this Chamber with men - every seat filled, and the galleries and the interpreters' booths, and the platform - and wipe it out. That is the number of men we are losing each year to breast cancer. Men need specialist services too. They also have problems because although it is easier to spot in men, it is left too late and so the tumours are too large. So they need screening. Too many men cannot cope. They cannot cope, not just with the disease, but with going home to their families and telling them they have got breast cancer. They cannot cope with going down to the pub to tell their mates they have got breast cancer. Some - and 'some' is too many - kill themselves rather than face the consequences of their diagnosis. That is our fault. We do not enable them to cope; we must. For men and women, our message is that we have a united resolution and we demand united action from the Commission.
on behalf of the PSE Group. - Madam President, my thanks go to Mrs Jöns for bringing this issue back before the House. This disease is not only a women's issue, as Mr Bowis and Mrs Záborská have said. Hundreds of thousands of men, hundreds of thousands of families, are affected by the disease each year. My mother-in-law died of breast cancer and my wife's eldest sister was diagnosed with breast cancer ten years ago, but thanks to early and successful treatment she is alive and well today. I am sure you can imagine the shadow this disease casts over me and my family. But, as we have heard, it is a particular ordeal for the 275 000 women who contract the disease each year and, tragically, the 88 000 women who die of the disease each year in the European Union, and their families.
These are figures which can and must be radically reduced. We need further research into prevention. But it is particularly shocking to me that mortality rates vary by as much as 50% across the Member States and that mastectomy rates vary by up to 60%. That too is unacceptable. There is clearly a pressing need for best practice to be spread evenly across the Union into every region and that best practice needs to be built around the European guidelines for quality assurance in breast cancer screening and diagnosis.
Another pressing issue is the fact that an increasing number of younger women are developing breast cancer - 47% under 55 years of age. Add to that the fact that up to 20%, a fifth of former breast cancer patients, do not return to work and it becomes clear that something needs to be done if we are to meet the Lisbon target for women's participation in the labour market. I therefore fully commend the resolution's call - and I am pleased to hear Commissioner Špidla respond positively to it today - to draw up a charter for the protection of the rights of breast cancer patients and currently sick people in the workplace to facilitate their reintegration into the world of work. Their working hours need to be tailored to their treatment pattern and their reabsorption into the workplace needs to be built around their rehabilitation.
Five women per day are diagnosed with breast cancer in my own region. I hope that, with proper research into prevention, that figure will be reduced. I also hope that our work can come to mean that those diagnoses will not represent a death sentence; rather a diagnosis needs to become a trigger for early, sensitive, humane intervention, successful treatment and re-entry into the world of work and a full and fulfilling life.
on behalf of the ALDE Group. - Madam President, I should like to add my thanks to Mrs Jöns for this splendid initiative. She has done a tremendous amount of work on it.
The lifetime risk of developing breast cancer in European women, as we have heard, is one in ten, and it is the biggest killer of women between the ages of 35 to 59, and the second biggest overall. Mr Bowis was absolutely right: we must not forget that although it mainly affects women, one thousand men die of breast cancer each year.
Still not enough is being done by Member States. With advanced screening techniques, it is possible for breast cancer to be identified at an early stage. The European Commission published a new set of guidelines on breast cancer screening and diagnosis in April. They estimated that 32 000 breast cancer deaths across Europe could be prevented. But many Member States do not have technical screening facilities or trained nurses in place. I urge every Member State to sign up to the European guidelines but, more importantly, to implement those guidelines.
We need to do even more in terms of education. Lifestyle, as well as genetics, can apparently affect the likelihood of getting breast cancer. We also need to make sure that those diagnosed with breast cancer are not discriminated against in the workplace, as we have already heard. They should be allowed to continue to work during treatment, if that is what they wish to do; but, if not, to be able to resume their careers afterwards. That should be covered by the 2000 Employment Directive on anti-discrimination in the workplace - we have done that in the United Kingdom. But many Member States do not class breast cancer as a disability, which is why we need a definition of disability. With so many people developing breast cancer, we must get that right.
We must also have an exchange of best practice, particularly as mortality rates vary by 50% between Member States. It is up to us all to keep this high on the political agenda.
on behalf of the Verts/ALE Group. - (DE) Madam President, we have before us an excellent motion for resolution, which talks a great deal about better prevention and treatment for breast cancer. As several of you have already pointed out, it submits proposals for, for example, better screening. Quite right too, and we should build on that.
However, I would like to stress once again that it is also a matter of prevention. It is an old wives' tale that genetic factors and lifestyle are the only causes of this illness. New studies have confirmed that harmful environmental factors in the form of toxic chemicals or increased radiation are responsible for half of all cases of breast cancer. That is something to which we must pay attention. Alongside comprehensive research into the causes, health protection must be at the forefront of European chemicals legislation.
In the Committee on the Environment, Public Health and Food Safety, we initiated a move towards greater health and environmental protection in Europe. However, today's vote on breast cancer also provides clear support for a strong REACH, because it is clear that the changes in women's hormonal systems make them particularly susceptible to the harmful effects of chemicals. Studies from the USA show that female farmers who use certain pesticides on their fields are more prone to breast cancer. Women who live within a mile of a special waste site for herbicides and pesticides are also at greater risk, and we know that many of the softening agents previously used in cosmetics contribute to the growth of breast cancer cells.
Prevention should have an even higher priority in our fight against breast cancer.
on behalf of the GUE/NGL Group. - (EL) Madam President, I have listened to all the previous speakers and I too wish to take my turn in thanking the authors of the resolution and those who have worked so intensively to combat breast cancer.
I shall comment, Commissioner, on the inequalities and on treatment. As you know, the mortality rate is higher in the ten new Member States and screening programmes are very 'kindergarten', to coin a phrase. I include my own country in this which, as you may know, has a pilot rather than a national programme. It is a pity, Commissioner, to leave the country where someone will fall ill with breast cancer and the country and hospital in which they will be treated to luck. This is due to the fact that the guidelines on the development, firstly, of quality mammograms and, secondly, of countries with specialist treatment centres - breast clinics - with specialist nurses, are not easy to consolidate.
I shall not, of course, omit to refer here to what John Bowis also said earlier: that men also get breast cancer and that we should not always refer solely and exclusively to women. As we are debating breast cancer today through this fine initiative, I should like to point out that other forms of cancer, Commissioner, are not poor relations.
There are other forms of cancer where, with precisely the same guidelines, we can reduce the repercussions and the mortality rate. What we need is a strategy for cancer as a whole, which coordinates all 25 Member States, and to stop sucking on the sweetie of subsidiarity, with the result that no money is granted from the Structural Funds in order to develop these programmes. I beg you to please examine these issues.
on behalf of the UEN Group. - Madam President, I wholeheartedly support this question to the Commission from each of the three committees on what I regard as a most important topic. I also want to welcome the positive response from the Commissioners.
I co-signed this resolution on breast cancer as I believe the European Union can do much to assist Member States in this area through extensive research, benchmarking and sharing of best-practice principles, as well as offering Member States substantial professional, material and technical assistance through European programmes.
The main concern that legislators and health teams face today with regard to breast cancer is that every woman, irrespective of her place of residence, social status, occupation and education, should have access to high-quality screening for treatment and aftercare in the event of cancer.
We need to improve the service of information to women, both younger and older, about the risks of and availability of treatment for breast cancer in order to ultimately reduce the mortality rate of women and to improve their quality of life and assist them in returning to work if they so desire.
There is a need for more extensive research on the causes of breast cancer, in particular on the effects of hazardous chemicals and the environmental pollution, nutrition, lifestyle and genetic factors.
I call on the Commission, through the Seventh Framework Programme, to provide financial support for the further development of blood-based tests, to provide funding for comprehensive investigation into the causes of breast cancer, to urge Member States to set up information and counselling centres, whilst simultaneously reporting back to the European Parliament on the results of more recent research conducted in this very important area.
on behalf of the IND/DEM Group. - (PL) Madam President, the alarming statistics on women suffering and dying from breast cancer certainly call for a resolution calling on the Commission and the Member Sates to combat this epidemic and conduct breast screening. Importantly, they also point to the need to take preventive action, which should involve the elimination of risk factors. It would therefore be appropriate to draw logical conclusions from existing research. These results indicate that breast cancer is not simply due to toxic damage, but that its main cause is the use of hormonal contraceptives from an early age, along with hormone replacement therapy. In addition, breast cancer can be triggered by complications following abortion.
Furthermore, breast cancer often occurs amongst childless women, or amongst women who become pregnant relatively late in life and who go through the menopause relatively late. The more children a woman bears, the smaller the chance she has of developing breast cancer, ovarian cancer or cancer of the uterus. It follows that the increased incidence of cancer can also be linked to the feminist concept of womanhood, which aims to deprive women of motherhood, exploit them as a potential part of the workforce and practically force them to control their so-called reproductive life, which virtually amounts to perceiving them as animals.
According to psycho-oncologists, the increased incidence of tumours is not unrelated to the spread of mental disorders, notably depression. These result in reduced immunity to disease and allow the development of tumours. Preventive measures should therefore involve spreading a culture of life as an alternative to the widespread notion that everything around us is about to collapse.
(SK) I would like to inform you of the outcome of discussions held on 20 October 2006 at one of the largest and oldest women's organisations in Slovakia, the Union of Slovak Women. At the meeting the women were discussing the intolerable breast cancer situation in Slovakia and other European countries. Nowadays, cancer is curable if diagnosed early enough. Thus, given that the disease is preventable, women are dying partly because of our ignorance. Therefore, I am here to inform you of the 'Don't Let Us Die' initiative conceived on 20 October. I call on politicians, physicians, patients and the general public to prevent their mothers, wives, partners and daughters from dying of a disease that need not be fatal.
The European Parliament enacts regulations on nature protection, European motorways are being built, but investment in health is overlooked. The European Union is also striving to reduce life-style differences between Member States. Indeed, we are doing well in many areas. However, statistics on cancer curability indicate that there are major differences between Member States, and these include breast cancer survival rates. Slovak women have a 30% lower chance of surviving this kind of cancer than many women from Western Europe.
It is deplorable that we cannot effectively guarantee the screening needed to boost the survival rate. It is necessary to give women the opportunity to see their doctors for screening in the evening or at weekends, and at the same time to reward doctors and medical professionals properly for this additional work.
I believe that the majority of women are aware of this problem and behave responsibly. They only need the appropriate access to a doctor. Prevention, however, is not free; it requires considerable funding. Therefore, everyone should be exerting more pressure to ensure that spending on prevention is not crowded out by other priorities. We should approve a budget that provides for investing in prevention, which means not only fitting out hospitals and purchasing mammographs or sonographs, but above all investing in human resources so that a sufficient number of health professionals are available to operate this equipment.
(ES) Madam President, I would like to draw attention to something that has already been said.
Firstly, I believe that the European Commission's policy is a good one, trying to harmonise aspects in a field in which it does not have any real competences, but where it can exercise leadership, and in this regard we insist that it extend its policies and carry on emphasising self-examination and pointing out the differences amongst the various countries. I am not saying that it should condemn them, but I do say that it should highlight any shortcomings. Above all, I also believe that its website should be expanded and self-examination should be introduced, for example, and a series of other possible actions taken, as is already happening in some commercial organisations.
Secondly, I would like to draw attention to the family tragedy that normally accompanies cases of breast cancer. I believe that families are very frequently broken up and that many women do not dare to report their case precisely because the cancer interrupts their work rhythm, disrupts their normal lives and would prevent them from looking after their families in the event of their having to undergo surgery.
I therefore believe that the European Union must broaden its action and deal also with this area of family assistance and of awareness-raising.
(NL) Madam President, Commissioners, ladies and gentlemen, as has already been stated, breast cancer is a major health problem, and increasingly so. It is second only to lung cancer as the most prevalent type of cancer, but the causes of lung cancer are partly known. Smoking and asbestos are significant among them and air pollution is a risk factor. Something can be done in order to prevent lung cancer; as people can, for example, stop smoking.
Little is known, in fact, about breast cancer, though, other than the statistics. The incidence of breast cancer in the Netherlands is higher than anywhere else. There are also statistical connections, and I would thank the Commissioner for the extensive and detailed response to my written question. The Commissioner claims that there is a connection between obesity and breast cancer; there is also one with having children late in life. There is a socio-economic factor: low-income groups do not get screened as often and are therefore more likely to die of the disease. Finally, according to the Commission, perhaps the most important factor determining the risk of breast cancer is hormones, particularly oestrogens. These can be oestrogens from various sources, including chemical pollution, or exposure to environmental factors, but also the use of medicines or contraceptives.
Commissioner, this is important information. In all contacts I have with women's groups, there are two factors that keep cropping up. Many breast cancer patients suspect that their illness is related to the environment, medicines or the use of the pill. Could you therefore give the necessary incentives so that research in this area is given the necessary priority? More clarity is needed about the effects of hormone-regulating substances in the environment and the use of hormones such as medicines and contraceptives.
I am particularly indebted to Mrs Jöns for her unstinting concern for, and commitment to, women with breast cancer. Her work is a true inspiration to many women. I should also like to express my appreciation for Europa Donna, which I should like to thank for the excellent work they are doing in making it possible for European countries to learn from each other, which is exactly what we should be doing.
(FI) Madam President, the number of cancer cases will grow dramatically in the years to come as the European population ages. Many are worried about the adequacy of resources for treatment and growing costs. This has to do with economic growth, and also the increase in patients' own costs. Guaranteeing our citizens equal opportunities to receive treatment in healthcare and nursing is an important policy issue both within the Member States and at EU level. We must ensure that age does not mean that people are less entitled to services and good care.
Next I would like to say a few words about the integration of patients into the world of work. I understand that it is important for growth to get people back to work. This is often important for patients as well. We patients are quite normal people on the whole. Nevertheless, we also have to remember to be humane when integrating people back into work. From the point of view of humanity, it is important that everyone has sufficient time to recover from their illness. We have to remember that recovery time differs from one person to another.
(FI) Madam President, ladies and gentlemen, I would like to thank the rapporteur very much for some excellent work. I want to protest against Commissioner Špidla's statement that breast cancer stops people from living a normal life. It does not actually need to be that way. I myself am an example of someone with breast cancer which, if discovered in time, operated on and treated properly, does not in any way prevent someone from leading a normal life and working.
Finland is one of the European countries in which breast cancer is becoming common fastest, but thanks to screening and treatment, the mortality rate has not gone up for decades. Improved screening and treatment alone are not enough, however: we also need to examine the causes of cancer. My colleagues, Mr Breyer and Mrs Corbey, mentioned that new research suggests that as many as half of new cases of breast cancer may be explained by environmental factors, one of which is industrial chemicals, which we are exposed to all the time. A cocktail of chemicals that damage hormones is particularly dangerous, especially for the foetus and during puberty. We need to do something about this.
(PT) Madam President, as we know, breast cancer is not only the most common cancer in women, it is also the biggest killer of women between the ages of 35 and 59.
Accordingly, the policy of information on breast screening must be improved and stepped up, programmes to detect cancer at an early stage must be put in place and support for research into preventing breast cancer must be strengthened. Hence the importance of the issues that we put to the Commission. We are also hopeful of a positive response from the Member States so as to ensure that all women, regardless of their social and economic status, have access to the prevention, screening, early diagnosis and treatment of breast cancer, and can be reintegrated into the labour market without suffering discrimination.
(FR) Madam President, in France, in practical terms, breast cancer means first of all, at the screening stage, a mammogram, followed by anatomical pathology confirming the presence of cancer. This assessment should be extended to include the liver, the brain and the bones, which are the three areas targeted by metastases.
At best, in France, a bone scintigram will be taken; MRI and above all PET scans, used for early metabolic diagnosis, are not performed. During treatment, if patients receive radiotherapy, it will be carried out by a low-ranking technician. As a result, accidental irradiation sometimes occurs around the heart and the thyroid. Finally, after treatment, if, when a patient suffering back pain is examined, a scintigram is taken showing a suspicious shadow on the bone, screening by PET scan will still not be performed. Why? Because in France, for 35 million women, there are only two PET scanners. Why? Because the budgetary austerity pact forbids spending on hospital equipment. As a result, women are dying in Europe due to breast cancer, but also due to the ideological cancer of the European Commission known as budgetary Malthusianism and rampant free-marketism.
(FR) Madam President, Commissioner, breast cancer kills too many women in the European Union, many of them far too young. These deaths are unacceptable given that we know that early detection can cure this cancer. We are all aware of the mental and physical trauma suffered by women diagnosed with this illness: they have to reorganise their family and working life and, quite simply, deal with it. However, there is absolutely no harmonisation at European level with regard to the way in which we combat the scourge of breast cancer. Only ten Member States run screening programmes, with varying degrees of success. European women are therefore faced with a blatantly unfair situation, simply because of which country, or even which town, they live in.
Commissioner, our aim is to eradicate this disease, in the knowledge that, quite apart from the traumatic experience for the patient, it has a cost for our society. The solution to this blight is early, compulsory screening, organised by the governments of the Member States. In order to be effective, this screening must be free, and above all must be well run, which requires the availability of up-to-date equipment throughout the European Union. Digital mammography, which in the past sometimes missed microcalcifications - the most common signs of breast cancer - has made considerable progress, so, Commissioner, when are we going to have digital mammograms throughout the European Union?
Effective screening also requires all the equipment to be subject to calibration and therefore to quality controls, because there is nothing worse than giving women a false sense of security through a radiological examination that could be of poor quality. For this screening to be effective, equipment on its own is not enough: the doctors who perform these diagnostic tests must undertake continuing training, as well as regular refresher courses and compulsory testing to evaluate their skills.
Finally, women need information regarding the prevention of breast cancer: they need advice on healthy living and food safety, and must not be afraid of screening. Research must enable us to make progress in finding the causes of breast cancer. I am convinced that, if we combine our efforts, we will once again be able to show what the European Union can do to improve the health of European women. That is certainly a subject that should have unanimous support in the European Union: zero deaths from breast cancer in Europe!
(FR) Madam President, Commissioners, I should like to start by thanking my fellow Members for their hard work and for the clarity of their comments. The problem we are discussing today is a serious one: one only needs to look at the alarming statistics on the occurrence of breast cancer in Europe and to see the number of deaths caused by this disease to be convinced of that. This problem is made all the more serious by the fact that there are major inequalities between countries with regard to both the prevention and the treatment of cancer, and these inequalities have become even more pronounced since the last enlargement.
Although the Treaties state that, in conjunction with the Member States, the European Union shall work to protect and promote the health of European citizens, we nevertheless need to give greater emphasis to the phrase 'in conjunction', because the EU's guidelines and recommendations have not been taken sufficiently into account. We now need to respond to this state of affairs, and not continue to tolerate it. The European Union must ensure that its citizens have equal access to the detection and management of the disease, and to the best available treatments. We can do this by legislative and budgetary means, as well as through the Structural Funds and research programmes.
We must channel all the resources necessary to research all the causes of this disease, be they environmental, social or genetic, and to undertake research into innovative treatments. The Commission needs to present us with some proposals in this regard, and I really do think that the European Union should make the fight against breast cancer, and against cancer in general, a political priority, because together we will always be stronger. This is the added value of the European Union that the people of Europe expect.
Studies, diagnostics, evaluations and resolutions are all necessary, but action is absolutely vital. The Commission and the Council should therefore heed our warning cry and lose no more time.
Madam President, today we are debating an excellent resolution which has implications for all women and indeed for all families in the EU. As already stated, every six minutes a woman in the EU dies from cancer. That is a truly shocking statistic and one which should spur us on to immediate action.
Breast screening, which according to the WHO can reduce deaths from breast cancer by up to 35%, is offered on a nationwide basis in only 11 Member States. Shame on all of us! And shame on my own country, Ireland, where we have not yet rolled out breast-check nationwide. Deaths from breast cancer in the Republic of Ireland are significantly higher than in the north of Ireland, where they have already established breast screening. But we, like many other European countries, do not yet have nationwide cover.
Finally, two crucial points: every country should have nationwide breast cancer care supported by interdisciplinary breast units at appropriate locations; and women over 69 or, in Ireland's case, 65, must not be excluded from breast screening.
(EL) Madam President, Commissioner, ladies and gentlemen, I too should like to congratulate the competent parliamentary committees for their initiative in instigating this joint debate on breast cancer, given that it is a given and constantly increasing risk to women's and men's health, at younger and younger ages.
The repercussions which it has on the organisation of personal, family, social and productive life have already been pointed out. A call is therefore being made today for the Community strategy to respond to both present circumstances and emerging trends and challenges for the health of our citizens and to use all possible means to achieve the objectives of a perceptible reduction which it has set.
Breast cancer is an illness in which proper screening plays a fundamental role, as we know from the statistics at our disposal and as we have heard today during the debate. However, this means that we need a modern infrastructure in terms of materials and equipment and specialised staff. The 'Europe against Cancer' programme, in conjunction with all the other facilities offered by the Structural Funds, research programmes and so forth, must respond to these challenges.
Proper medical and psychological monitoring of patients is also very important, as we have already heard. The Member States, therefore, together with the regional and local authorities, are obliged to safeguard these conditions of prevention, monitoring and therapy for all citizens in every corner of their region. This is particularly important for the new Member States, especially as we are about to welcome another two new members to 'our family'.
I should like to emphasise here the role which civil society plays in informing and supporting patients. Many interesting initiatives have been developed in various countries and have even been networked at European level. We need to support their work, especially in the new Member States, and to provide the opportunity for exchanges of best practices and added value for the benefit of the health of our citizens.
(DE) Madam President, I would like to extend my warmest congratulations and thanks to Mrs Jöns, who is not only the main initiator of today's motion for resolution and of the question, but also works tirelessly to raise awareness of the issue of breast cancer. That of course means that there will be huge support for this motion for resolution tomorrow.
Breast cancer is the number one cause of death amongst women aged between 35 and 59, amongst both mothers and women without children. Every year, 88 000 women and 1 000 men in the European Union die of breast cancer. Breast screening can considerably reduce mortality from breast cancer amongst women aged between 50 and 69. There have been EU guidelines on this subject since 1992, but so far they have been implemented in only 11 Member States, and there are huge differences in women's mortality rates. That is why we are eagerly awaiting the progress report that Commissioner Kyprianou announced for 2007.
However, today the European Parliament is not just discussing the early detection of breast cancer and the best way to treat it, but also prevention. The causes of breast cancer need to be investigated in more detail, in particular the role of toxic chemicals, environmental pollution, diet, lifestyle and genetic factors, and also the question of how these factors interact.
In a few weeks, when Parliament votes on the new European chemicals policy, we will have an opportunity to send a clear signal that we take the prevention of cancer seriously.
. - (DE) Madam President, Commissioners, ladies and gentlemen, today we have been hearing the overwhelming figures that bear witness to the effect that breast cancer has on the lives of both men and women. It is a matter of pure chance whether treatment is started quickly and efficiently and therefore how high the woman's chances of survival are.
As the coordinator of the Committee on Women's Rights and Gender Equality, I have been working on this topic for many years, and we have gained a great deal of experience. We cannot leave it at that, though. We have had the EU guidelines for quality mammography for over ten years now. In Belgium, where I have my second home, I am invited for routine screening, while in my homeland of Germany nothing is happening. The lives of mothers, daughters and wives could be saved, and the trauma reduced.
However, we are still only progressing at a snail's pace. The Committee for Women's Rights and Gender Equality presented an excellent report in 2003, but very little has happened since. I think there is a lack of political will in this matter: I can tell that the will is there at European level, but in the Member States much still remains to be done. The Seventh Research Framework Programme now once again gives us the opportunity to exert pressure so that more money goes into research.
In the case of other women's diseases, such as migraines, too, there has been little political pressure applied to move forward and take interdisciplinary action. As over 20 years of experience in the United States have shown, interdisciplinary breast centres can provide very efficient assistance. We now also have such centres in Europe, but here, too, I do not see any sign of the political will to really implement that.
Let us therefore work together, here in the European Parliament, to fight against the trauma of breast cancer, and do so for everyone, not just those who can afford it.
(PT) In spite of the progress that has been made in diagnosis and treatment, breast cancer is still the main cause of death among women of between 35 and 55. It is estimated that in Europe alone breast cancer kills more than 130 000 women per year. Every two and a half minutes a woman is diagnosed with breast cancer. All women must have access to information, prevention and appropriate treatment. Screening programmes, using mammography, should be mandatory in all Member States. More information campaigns on how to lead a healthy lifestyle are needed. The prevention and treatment of breast cancer should also be among the priorities of the Seventh Research Framework Programme, especially at a time when studies show that, as well as genetic factors, environmental and lifestyle factors can also play a part in the development of breast cancer.
(DA) Madam President, Commissioner, ladies and gentlemen, breast cancer is the most frequent cause of death of women aged between 35 and 50, and the number of women who survive the disease varies greatly from country to country. We must call on the Member States to set up centres to provide information and advice on hereditary breast cancer, and we must call on the Commission to present a progress report on the matter every other year. It is important for priority to be given to breast cancer research. The EU's Seventh Framework Research Programme should, therefore, also appropriate resources for research into breast cancer: not only into its physiological and technical aspects and into alternatives to conventional forms of treatment, but also into its social consequences and, especially, into its causes. We need to be able to learn from each other, and this is of course precisely the kind of cooperation for which the EU also offers a constructive framework. The EU should head European campaigns to prevent the disease and to inform women as to how they can examine their breasts. Moreover, the individual governments should introduce national breast-screening programmes in all the Member States, because early detection of breast cancer can significantly reduce mortality rates.
(PL) Madam President, the statistics on cancer in the European Union are alarming. Breast cancer is the second most common type of cancer after lung cancer. In the European Union, a new case is diagnosed ever two minutes and a woman dies of breast cancer every six minutes.
The best way of combating breast cancer is through regular screening and promoting effective diagnosis of the tumour. The widespread use of mammography could reduce the number of deaths by as much as 35%, providing, of course, that the tests are carried out regularly and are readily accessible to all. European Union provisions laying down standards in this area have been binding for 15 years. Nonetheless, about half of the countries in the Union are not implementing regular screening programmes. This must change. As the European Parliament, we expect a clear response concerning the actions the European Commission intends to undertake to help Member States reach their targets. One of these is a 25% reduction in the average mortality rate by 2008.
A coordinated strategy at Union level is essential in order to combat breast cancer. Now is the time for specific action. Over 100 000 women a year are dying of breast cancer.
(IT) Madam President, ladies and gentlemen, the debate has brought forward the themes of prevention, the quality of health intervention, the urgency of research, and the right to dignity and to work. These themes form an integral part of the Lisbon Strategy.
Parliament's political objective is therefore to indicate the urgency of coordinated action, something that the Commission must carry out by assuming a stronger and more visible leading role in relation to the Member States. It is not enough to set targets for 2008: we need to monitor them, take corrective action and understand what progress is being made. There are no prizes for model countries in this field, nor are there penalties for those which do not make progress. I therefore propose to the Commissioners that they introduce a kind of blacklist for nations that do not make any progress, as we have already done for airlines that do not guarantee safety. Let us use the strength of public opinion, united with the scientific community, to support Community policies.
author. - (DE) Madam President, ladies and gentlemen, that was a very important debate, and a very good one, for we have shown once more that this House really does stand alongside women suffering from breast cancer, and their families too. We are, by the way, as far as I am aware, the only legislature in the European Union to mark the international month of breast cancer by debating structural improvements in the treatment and early diagnosis of breast cancer.
Today, while I would like to extend thanks to the Commission for having given us an undertaking that it will devise a certification procedure for interdisciplinary breast centres and for specialist nurses in the field, I have to tell the Commissioners that we really would be pleased if they were to put these guidelines on the web, which would not be an over-hasty thing to do in this era of modern communication, and that we have not given up the hope of their putting the existing guidelines on sale in something other than book form alone.
This debate, though, has, for the first time, put the spotlight on a completely new angle, that being the question of how to deal with women with breast cancer in the work environment and their reintegration into the labour market, and calls have been made for a campaign to make employers aware of these issues. Commissioner Špidla has today - if I understand him rightly - promised us one, and many thanks to him for that. This highlights how important it is that there should be a charter of rights for people with chronic illnesses at work, and I think that the Committee on Employment and Social Affairs will be concerning itself with that issue.
Let me close by observing that the answer, to those who have no idea how to deal with breast cancer patients, is that they should be treated in exactly the same way as those suffering from other cancers; they should not be stigmatised - which is, unfortunately, something that still happens - but should, quite simply, be treated entirely normally, which will probably do them the most good.
Thank you, Mrs Jöns. Although I am meant only to be chairing this debate, I shall do what I am not supposed to do and endorse your call for the guidelines to be put on the Web. The Commission does not need to use the book as a means of recovering its costs.
Member of the Commission. Madam President, I should like to thank Members for a very interesting and helpful debate. I knew from the beginning that we were on the same side, but it is good to reassure each other whenever possible. I should like to respond to a few specific points very briefly and then make one general comment, which will cover the issue raised.
We are aware of the issue of breast cancer in men, raised by Mr Bowis. We have to deal with it as a rare disease, because it is much less common than for women. We are focusing on it and will raise it with experts very soon to see how we can include it in future guidelines, but as a rare disease, in the same way as we deal with other rare diseases.
On research, I should like to repeat that environmental causes are part of the plan. The new Seventh Framework Programme will provide an opportunity to open up that area of research. Gene-environment interaction and cancer development will also cover lifestyle and other major risk factors. We will then be able to learn more about the causes of the disease. That is a priority, because prevention is much more important than having to treat the disease afterwards.
The question of other cancers was raised by Mr Adamou. We are working on those and not just concentrating on one. Each one is a specific case and needs specific guidelines and a specific approach. We expect to have guidelines for cervical cancer by next year, for prostate cancer by 2008 and for colorectal cancer by 2009. We have to evaluate, we have to have research, we have to put everything together and then come up with guidelines.
We are also working on other areas such as the hepatitis B and C viruses, because we know they cause liver cancer, as well as aspects such as tobacco, obesity and other causes of cancer.
We have issued guidelines and recommendations on how Member States deal with this and the inequalities. These do not have legal force, so we cannot enforce them on Member States. They represent best practice. With your help, we encourage and put pressure on Member States to comply with the guidelines. I look forward to debating this once we have produced the report. We shall then be able to discuss the outcome and the commitment of the Member States.
This is a worrying issue. The numbers are terrifying. If we have to put pressure on Member States to do their job on this, you can imagine what happens with rare diseases which do not affect so many people. Putting it cynically and bluntly, there is not so much political pressure. If we stop to think about it we could panic, but we must not. Our job is to make sure that Member States fulfil their commitments and follow the recommendations they adopt and the guidelines they agree to. We shall be working on that, in relation not just to breast cancer but to all the inequalities that unfortunately still exist in the European Union, within Member States as well as between Member States. This is not the European Union of solidarity that we all aspire to and have all joined.
That applies to the use of structural funds. The money is there, but unless spending on health is adopted as a priority by Member States, there is nothing we can do. Again, it is a challenge for us to make Member States adopt the policies.
Unless Member States acknowledge that spending on health is not a cost but an investment - and we have to convince them of that - the situation will not improve. That is where we have to work together and cooperate.
Member of the Commission. (CS) Madam President, ladies and gentlemen. I should like to thank you for the debate, which has been extremely fruitful, and has clarified the issue of breast cancer from a range of perspectives. I welcome the fact that other issues have come to the fore in the debate, including social issues, showing that the circumstances of this disease extend beyond exclusively medical factors, and touch also on the fight against discrimination in the work place and in society as a whole.
It is also clear that the direct opportunities open to the EU are limited, although we are not making the most of the opportunities that we do have, and in my opinion this is one of the biggest challenges that we face. I should like to thank Parliament in general, because I firmly believe that if we manage to maintain the same level of determination and political will to resolve this issue, we really can resolve it, directly or indirectly. Given that social and medical policy is always measured in units, and that those units are individual human beings, any progress, however great or small, can ultimately be converted into human lives, and I am convinced that we can achieve such progress and that the outcome of this will be clear.
A motion for a resolution to wind up the debate has been tabled under Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12 noon.